Title: To George Washington from Edmund Randolph, 2 January 1794
From: Randolph, Edmund
To: Washington, George


            
              Sir
              Philadelphia January 2. 179[4]
            
            I do myself the honor of inclosing to you a certificate from Judge Wilson, of my
              having qualified, as secretary of state. A duplicate is deposited among the files of
              the office.
            I must intreat you, sir, to receive my very affectionate acknowledgments, for the
              various instances of your confidence; and to be assured, that, let the consequence be,
              what it may, in this perilous office, no consideration of party shall ever influence
              me; nothing shall relax my attention or warp my probity; and it shall be my unremitted
              study to become an accurate master of this new and important business.
            
            At the commencement of my duties, I have thought it adviseable to write to the
              Secretaries of the Treasury and of war, and to the President
              of the bank of the U.S. the letters of which the inclosed are copies. I have the honor, sir, to be with sincere respect and attachment yr
              mo. ob. serv.
            
              Edm: Randolph.
            
          